Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to an interview that was held on 11/1/2021, which amends claims 1, 10, 26, 34 and 36, cancels claims 2, 27-28, 35 and 37. 
Claims 1, 3-11, 13-17, 26, 29-34, 36 and 38-43 pending in this examination.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Jorge Tony Villabon Reg. No. 52,322 on November 2, 2021. 

Claims 1, 10, 26, 34 and 36 are being amended, claims 2, 27-28, 35 and 37 canceled, as follows: 
1.	(Currently Amended)	A method for assisted provisioning of an end to end network, comprising:
in response to a user request, providing a first interface menu for enabling an initial user input of at least one of configuration information and application logic , which defines workflow logic, for 
in response to the user completing the input of the at least one of the configuration information and application logic information for the , which defines workflow logic for applications, for at least one 
continuing to automatically provide subsequent interface menus for receiving at least one of configuration information and application logic information for all devices and interconnections required to establish the end to end network; 
wherein a subsequent interface menu provided for input can be dependent upon an input made to a previously provided interface menu, and an order of interface menus automatically provided guides a user through a logically ordered provisioning of the end to end network without the need to enter programming code;
automatically generating programming code from the input at least one of configuration information and application logic information for each of the devices required to establish the end to end network;
analyzing operating data of at least one of the devices of the end to end network; and
predicting a future behavior of the at least one of the devices of the end to end network using the analyzed data. 



10.	(Currently Amended)	A method for assisted code provisioning of an end to end network, comprising: 
receiving at least one of configuration information and application logic information, which defines workflow logic for applications, for devices required to establish the end to end network determined using data analysis methods including at least one of machine learning, linear regression analysis and neural networks; 
automatically generating programming code from the received configuration information for each of the devices required to establish the end to end network; 
deploying the generated programming code by communicating the generated programming code to respective ones of each of the devices for configuring the devices to establish the end to end network; and
providing an interface to a user for inputting supplemental configuration information and application logic information for each of the devices required to establish the end to end network.

26.	(Currently Amended)	A non-transitory machine-readable medium having stored thereon at least one program, the at least one program including instructions which, when executed by a processor, cause the processor to perform a method in a processor based system for assisted code provisioning of an end to end network, comprising:
, which defines workflow logic, for 
in response to the user completing the input of the at least one of the configuration information and application logic information for the , which defines workflow logic for applications, for at least one 
continuing to automatically provide subsequent interface menus for receiving at least one of configuration information and application logic information for all devices and interconnections required to establish the end to end network; 
wherein a subsequent interface menu provided for input can be dependent upon an input made to a previously provided interface menu, and an order of interface menus automatically provided guides a user through a logically ordered provisioning of the end to end network without the need to enter programming code; 
automatically generating programming code from the input at least one of configuration information and application logic information for each of the devices required to establish the end to end network; and
deploying the generated programming code by sending the generated programming code to respective ones of each of the devices for configuring the devices to establish the end to end network. 

27.	(Cancelled)	

28.	(Cancelled)	

34.	(Currently Amended)	A non-transitory machine-readable medium having stored thereon at least one program, the at least one program including instructions which, when executed by a processor, cause the processor to perform a method in a processor based system for assisted code provisioning of an end to end network, comprising:
receiving at least one of configuration information and application logic information, which defines workflow logic for applications, for devices required to establish the end to end network determined using data analysis methods including at least one of machine learning, linear regression analysis and neural networks; 
automatically generating programming code from the received at least one of configuration information and application logic information for each of the devices required to establish the end to end network; 
deploying the generated programming code by communicating the generated programming code to respective ones of each of the devices for configuring the devices to establish the end to end network; and
providing an interface for receiving input of supplemental configuration information and application logic information for each of the devices required to establish the end to end network.

35.	(Cancelled)	

36.	(Currently Amended)	An apparatus for assisted provisioning of an end to end network, comprising:
a processor; and  
a memory coupled to the processor, the memory having stored therein at least one of programs or instructions executable by the processor to configure the apparatus to:
automatically provide a first interface menu for enabling an initial user input of at least one of configuration information and application logic information, which defines workflow logic, for 
in response to the completing the input of the at least one of the configuration information and application logic information for , which defines workflow logic for applications, for at least one 
continue to automatically provide subsequent interface menus for receiving at least one of configuration information and application logic information for all devices and interconnections required to establish the end to end network; 
and
deploy the generated programming code by sending the generated programming code to respective ones of each of the devices for configuring the devices to establish the end to end network;
wherein a subsequent interface menu provided for input can be dependent upon an input made to a previously provided interface menu and an order of interface menus automatically provided guides a user through logically ordered provisioning of each of the devices of the end to end network.

37.	(Cancelled)	
 
Response to Arguments
In view of the applicant’s claim amendments and arguments, the prior rejection of claims under 35 U.S.C. 112(b) and the prior rejection of claims 1, 3-11, 13-17, 26, 29-34, 36 and 38-43 under 35 U.S.C. 103 are hereby withdrawn.

Allowable Subject Matter
	Claims 1, 3-11, 13-17, 26, 29-34, 36 and 38-43 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on  Monday - Tuesday and Thursday - Friday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458